DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 16/865,292 filed 05/01/2020 by Johannes Weinmann.
Claims 1-14 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 9, and 11-12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the first and second coolant duct" in line 1 of claim 5.  There is insufficient antecedent basis for this limitation in the claim.  Claim 5 is dependent upon claim 1.  Claim 1 does not define a first and second coolant duct.  For purposes of examination, claim 5 will be examined as if it depended upon claim 4.
Claim 6 recites the limitation "the first coolant duct" and “the second coolant duct” in line 3 of claim 6.  There is insufficient antecedent basis for this limitation in the claim.  Claim 6 is dependent upon claim 1.  However, claim 1 does not define a first and second coolant ducts.  For purposes of examination, claim 6 will be examined as if it depended upon claim 4.
Claim 7 recites in line 3 “in particular”.  However, the phrase “in particular” does not make it clear whether the limitations which follow this phrase are required or not.  Therefore this makes the claim indefinite.  See MPEP 2173.05(d).  
Claim 9 recites in line 2 “in particular”.  However, the phrase “in particular” does not make it clear whether the limitations which follow this phrase are required or not.  Therefore this makes the claim indefinite.  See MPEP 2173.05(d).
Claim 11 recites in line 2 “in particular”.  However, the phrase “in particular” does not make it clear whether the limitations which follow this phrase are required or not.  Therefore this makes the claim indefinite.  See MPEP 2173.05(d).
Claim 12 recites in line 2 “in particular”.  However, the phrase “in particular” does not make it clear whether the limitations which follow this phrase are required or not.  Therefore this makes the claim indefinite.  See MPEP 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHUANG (US 2021/0210810 A1).
With respect to claim 1.  CHUANG teaches a thermal management system for a battery pack (paragraph 0013).  The cells of the battery pack may be grouped into a plurality of modules 92’, each modules is composed of a plurality of cells 920’, and all of the modules are accommodated in the enclosure 90’ (paragraph 0037).  The temperature adjustment means 1’ includes a small temperature adjustment unit 10’ and a large temperature adjustment unit 12’, and a selection device 14’, such as a solenoid valve for selectively operating the small temperature adjustment unit and the large temperature adjustment unit (paragraph 0038).  The small temperature adjustment unit 10’ is thermally connected to the cells 920’ by way of an internal thermal conduit 161’ (paragraph 0038).  The large temperature adjustment unit 12’ is thermally connected to the enclosure 90’ by wan of an external thermal conduit 162’ (paragraph 0038).  A coolant pump 11’ is provided in the system to form a coolant to flow along thermal conduits to flow through the small and large temperature adjustment units (paragraph 0038).  The selection device 14’ can be a 3-way, 2-position solenoid valve (paragraph 0044).  
As seen in Figure 6 the battery housing is passed through by the internal thermal conduit 161, and includes at least an inlet and outlet.  Further as seen in Figure 2 the selection device 14’ is located between the coolant pump 11’ and the coolant inlet.  
With respect to claim 3.  CHUANG teaches the selection device 14’ can be a 3-way valve (paragraph 0044) and is taken to be the claimed directional valve.
With respect to claim 4.  CHUANG teaches thermal conduits 161 and 162, and are taken to be the claimed first and second coolant ducts arranged mutually parallel in fluidic terms.  Further the paths are different, and therefore at least one of the ducts possesses a higher flow resistance than the other.  
With respect to claim 5.  CHUANG teaches the selection device 14 determines which cooling fluid flows through the small and large temperature units 10 and 12, and therefore though the conduits 161 and 162 (paragraph 0046).  
With respect to claim 6.  The selection device 14 may be operated to enable the small temperature adjustment unit or the large adjustment unit (paragraph 0046).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHUANG (US 2021/0210810 A1).
Claim 8 is dependent upon claim 6, which is rejected above under 35 U.S.C. 102 in view of CHUANG.  CHUANG teaches an external thermal conduit 162 (paragraph 0038).  These are taken to be formed on the external part of the enclosure 90, versus the internal part of the battery module.  CHUANG does not explicitly teach the relative length of the internal conduits 161 versus the external conduits 162.  However, the internal conduits 161 are shown as being formed between the battery cells (figure 2) whereas the external conduit 162 is formed on the surface of the enclosure 90.  Therefore it would be obvious to form the external conduit 162 to be larger, as a matter of design choice, based on the size of the enclosure.  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHUANG (US 2021/0210810 A1) in view of TRAWICK (US 2020/0136202 A1).
Claim 2 is dependent upon claim 1, which is rejected above under 35 U.S.C. 102 in view of CHUANG.  CHUANG teaches the selection device 14’ may be a 3-way valve (paragraph 0044).  Chuang does not explicitly teach that the valve is a pressure regulator valve.  
TRAWICK teaches a thermal management system including cooling loops for regulating the temperature of a battery pack (abstract).  TRAWICK teaches the use of valves, which may be 3 way valves, and may be pressure reducing valves, and back pressure regulators (paragraph 0029).
At the time the invention was filed one having ordinary skill in the art would have been motivated to use one of the pressure reducing or regulating valves of TRAWICK for the selection device 14 of CHUANG, as this is a simple substitution of one known prior art element for another in order to achieve predictable results, as TRAWICK teaches that such valves are suitable for use as 3 directional valves.  

Claims 7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHUANG (US 2021/0210810 A1) in view of MORSE (US 2016/0248134 A1).
Claim 7 is dependent upon claim 6 which is rejected above under 35 U.S.C. 102 in view of CHUANG.  CHUANG does not explicitly teach a second coolant duct for configuring a higher flow resistance with at least one interference geometry.
MORSE teaches a battery system that includes a battery cooling system configured to circulate liquid coolant through flow channels (abstract).  The coolant may include at least a liquid coolant (paragraph 0032).  The flow channels may include at least turbulators included in a wall of the flow channel (paragraph 0047).  Such turbulators create more turbulent flow of coolant through the flow channels during operation, thereby improving thermal performance of the cooling system (paragraph 0046).
At the time the invention was filed one having ordinary skill in the art would have been motivated to include the turbulators of MORSE in the external thermal conduit 162 of CHUANG, as MORSE teaches that such turbulators are beneficial in order to improve the thermal performance of the cooling system (MORSE paragraph 0046).    
With respect to claims 9-10.  CHUANG teaches as seen in Figure 2 the external thermal conduit 162 have a meander shaped, and is arranged on the enclosure 90, which is taken to be a housing wall of the battery housing.  

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHUANG (US 2021/0210810 A1) in view of HOWARD (US 2020/0156486 A1).
Claim 10 is dependent upon claim 9 which is rejected above under 35 U.S.C. 103 in view of CHUANG and MORSE, and claim 11 is dependent upon claim 10.  CHUANG teaches the external thermal conduit 162 which is thermally connected to the enclosure 90 (paragraph 0038).  However, CHUANG does not teach that the coolant ducts are integrally molded in the housing wall.  
HOWARD teaches a battery enclosure that integrates molded cooling channels into the battery housing, such as the tray, which eliminates the need for installing a separate system (paragraph 0018).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to form the cooling channels, such as the external thermal conduit 162 of CHUANG to be integrally molded into the enclosure, as HOWARD teaches such a structure is beneficial in order to simplify the construction of the system.  

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHUANG (US 2021/0210810 A1) in view of KELLNER (US 2019/0173139 A1)
Claims 12 and 14 are dependent upon claim 1, which is rejected above under 35 U.S.C. 102 in view of CHUANG, and claim 13 is dependent upon claim 12.  CHUANG teaches a battery enclosure 90, but does not teach the enclosure is a two part housing.
KELLNER teaches a battery housing that includes a housing base and a housing cover, and forms the cooling ducts (paragraph 0019).  Cooling ducts are formed between the walls segments of the housing and the modules (paragraph 0019) and are therefore taken to be connected in a sealing manner.  
At the time the invention as filed one having ordinary skill in the art would have been motivated to form the enclosure of CHUANG to have the at least two hosuing parts as taught by KELLNER as this is a simple substitution of one known prior art element for another in order to achieve predictable results.  In the present case CHUANG teaches the external thermal conduits 162 corresponding to the battery enclosure, and then similarly KELLNER teaches an enclosure that includes the cooling ducts (paragraph 0019), and therefore this substitution is taken to have been predictable at the time the invention was filed.  

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHUANG (US 2021/0210810 A1) in view of KELLNER (US 2019/0173139 A1) and BERGE (US 2020/0058967 A1).
Claim 12 is dependent upon claim 1 which is rejected above under 35 U.S.C. 102 in view of CHUANG.  The rejection of claim 14 above in view of CHUANG and KELLNER is repeated here.  The combination of CHUANG and KELLNER then is taken to teach a battery housing embodied in at least two parts.  Further in KELLNER the 
BERGE teaches an energy storage module that includes a cooler with cooling fluid channels for circulating cooling fluid (abstract).  The cooler comprises one or more cooling fluid channels for circulating cooling fluid, wherein the cooling fluid channels comprise a polymer material (paragraph 0007).  The tubes may have a sufficiently thin wall that thermal conductivity of the material is not a significant consideration, which allows for a much wider choice of material to be used (paragraph 0038).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to form the housing of CHUANG and KELLNER, which is constructed so that the cooling ducts are constituted in the base and the cover, to be made of a plastic material, as BERGE teaches that such plastic is known in the art for use in cooling channels, which would comprise the housing of CHUANG and KELLNER, but also that such a material is beneficial as it allows for much greater design flexibility, as well as weight and cost reduction (see BERGE paragraph 0038).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722